                 Case 20-10475-BLS             Doc 475        Filed 05/15/20        Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:
                                                                 Chapter 11
                                                   1
    CRAFTWORKS PARENT, LLC, et al.,
                                                                 Case No. 20-10475 (BLS)
                          Debtors.
                                                                 (Jointly Administered)

                                                                 Re: Docket No. 336


            LIMITED OBJECTION AND RESERVATION OF RIGHTS OF
     OCI RE COOL SPRINGS PARTNERS, LLC IN ITS CAPACITY AS LANDLORD,
    TO DEBTORS’ MOTION FOR AN ORDER (I) AUTHORIZING AND APPROVING
     SEMI-PRIVATE SALE OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS,
    CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; (II) AUTHORIZING AND
     APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
        CONTRACTS AND UNEXPIRED LEASES RELATED THERETO; AND
                      (III) GRANTING RELATED RELIEF

         OCI RE Cool Springs Partners, LLC in its capacity as landlord (“Landlord”), submits this

limited objection (“Objection”) to the Debtors’ Motion for an Order (I) Authorizing and Approving

Semi-Private Sale of Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other

Interests; (II) Authorizing and Approving Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases Related Thereto; and (III) Granting Related Relief




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.

                                                         1
                 Case 20-10475-BLS             Doc 475       Filed 05/15/20        Page 2 of 8




(“Sale/Assumption Motion”) [Docket. No. 336].2 In support of this Objection, the Landlord

respectfully represent as follows:

                                               BACKGROUND
        1.       Craftworks Parent, LLC and its co-debtors (collectively, the “Debtors”), filed

voluntary petitions for relief under chapter 11 of title 11 of the United States Code3 on March 3,

2020 (the “Petition Date”) in the United States Bankruptcy Court for the District of Delaware (the

“Court”). The Debtors continue to operate their business and manage their properties as

debtors-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.

        2.       Landlord and debtor Wadsworth Old Chicago, Inc. (“Lessee”) are parties to that

certain nonresidential real property ground lease dated as of January 31, 2012 (along with all

amendments thereto, the “Lease”), as assigned to and assumed by Lessee pursuant to the

Assignment and Assumption of Ground Lease and Consent dated August 15, 2015 (“Assignment”)

are parties to a for certain space, which includes retail space located at 440 Cool Springs Blvd.,

Franklin, TN 37067 (“Premises”).

        3.       On May 4, 2020, the Debtors filed the Sale/Assumption Motion, seeking this

Court’s approval of, among other things, procedures for assuming and assigning certain

nonresidential real property leases to DBFLF CFTWE Holdings, L.P. (“Proposed Purchaser”).

        4.       On May 6, 2020, the Debtors filed the Notice of Cure Amounts and Potential

Assumption and Assignment of Executory Contracts and Unexpired Leases (“Assumption Notice”)

[Docket No. 348] including the Lease as one of several to be assumed and assigned, and providing




2
  Terms not otherwise defined herein shall have the meanings ascribed to them in the Sale/Assumption Motion and
accompanying documents.
3
  Unless otherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
Code”).
                  Case 20-10475-BLS           Doc 475        Filed 05/15/20        Page 3 of 8




a proposed $0.00 cure amount to assume and assign the Lease. See Assumption Notice, Ex. A.4

                                         LIMITED OBJECTION5

A.      Adequate Assurance of Future Performance

        5.        The Debtors have failed to demonstrate that the proposed assignment of the Lease

pursuant     to    the   Sale/Assumption        Motion      and    Assumption        Notice     complies     with

Sections 365(b)(1)(C) and 365(f), which require that the Debtor and Proposed Purchaser

demonstrate “adequate assurance of future performance.”

        6.        Section 365(b)(1)(C) requires, as a condition to assumption of a lease, that the

Debtor provide “adequate assurance of future performance” under the lease.

        7.        Section 365(f)(2) states, in relevant part:

                  (f)(2) The trustee may assign an executory contract or unexpired
                  lease of the debtor only if—

                          (A) the trustee assumes such contract or lease in accordance
                          with the provisions of this section; and

                          (B) adequate assurance of future performance by the
                          assignee of such contract or lease is provided, whether or not
                          there has been a default in such contract or lease.

        7.        Section 365(b)(3) provides a definition for “adequate assurance of future

performance”:

                  (3) For the purposes of paragraph (1) of this subsection and
                  paragraph (2)(B) of subsection (f), adequate assurance of future
                  performance of a lease of real property in a shopping center includes
                  adequate assurance—



4
  Exhibit A to the Assumption Notice incorrectly lists the effective date of the Lease as November 12, 2012, rather
than January 31, 2012.
5
    Although the assumption and assignment of leases is being effected “in connection with” a sale motion
(Sale/Assumption Motion ¶ 58), the proposed assumption and assignment of the Lease is subject to the requirements
of Section 365. See In re Access Beyond Techs., Inc., 237 B.R. 32, 47 (Bankr. D. Del. 1999) (“A debtor cannot avoid
the requirements of section 365 by saying it is ‘selling’ a lease or executory contract, rather than assuming and
assigning it.”).
              Case 20-10475-BLS         Doc 475      Filed 05/15/20     Page 4 of 8




                       (A) of the source of rent and other consideration due under
                       such lease, and in the case of an assignment, that the
                       financial condition and operating performance of the
                       proposed assignee and its guarantors, if any, shall be similar
                       to the financial condition and operating performance of the
                       debtor and its guarantors, if any, as of the time the debtor
                       became the lessee under the lease;

                       (B) that any percentage rent due under such lease will not
                       decline substantially;

                       (C) that assumption or assignment of such lease is subject to
                       all the provisions thereof, including (but not limited to)
                       provisions such as a radius, location, use, or exclusivity
                       provision, and will not breach any such provision contained
                       in any other lease, financing agreement, or master agreement
                       relating to such shopping center; and

                       (D) that assumption or assignment of such lease will not
                       disrupt any tenant mix or balance in such shopping center.

11 U.S.C. § 365(b)(3).

       8.      Courts determine what constitutes “adequate assurance of future performance” on

a case-by-case basis. See, e.g., Cinicola v. Scharffenberger, 248 F.3d 110, 120, n.10 (3d Cir. 2001)

(“The phrase ‘adequate assurance of future performance’ . . . is to be given a practical, pragmatic

construction based upon the facts and circumstances of each case.” (citation omitted)); see also

Tex. Health Enters. v. Lytle Nursing Home (In re Tex. Health Enters., Inc.), 72 F. App’x 122, 126

(5th Cir. 2003) (stating that determinations of adequate assurance are “extremely fact-specific”).

       9.      The Debtor and Proposed Purchaser bear the burden regarding adequate assurance

of future performance, and courts have found even detailed financial statements to be insufficient

if they are unaudited. See, e.g., In re RS Legacy Corp., Case No. 15-10197 (BLS), 2015 Bankr.

LEXIS 2206, at *6 (Bankr. D. Del. June 25, 2015) (“[B]ased on the facts and circumstances of this

case, unaudited financials and projections are insufficient to satisfy the statutory requirement to

provide adequate assurance of future performance under the Lease.”). “To determine whether a
              Case 20-10475-BLS            Doc 475    Filed 05/15/20     Page 5 of 8




landlord is adequately assured, courts look to a non-exclusive list of factors, including the debtor’s

payment history, the extent and history of defaults, presence of a guarantee and/or a security

deposit, evidence of profitability, a plan with earmarked funds exclusively for the landlord, the

general outlook in the debtor’s industry, and whether the lease is at or below the prevailing market

rate . . . .” Androse Assocs. of Allaire, LLC v. The Great Atl. & Pac. Tea Co., Inc. (In re The Great

Atl. & Pac. Tea Co., Inc.), 472 B.R. 666, 675 (Bankr. S.D.N.Y. 2012) (citing In re M. Fine Lumber

Co. Inc., 383 B.R. 565, 573 (Bankr. E.D.N.Y. 2008)); see also In re Tex. Health Enters., Inc., 72 F.

App’x at 122 (stating that courts have assessed the following factors in determining adequate

assurance of future performance: (1) whether financial data indicates an ability to generate an

income stream sufficient to meet the obligations; (2) the general economic outlook in the industry;

(3) the presence of a guarantee).

       10.     The Debtors and the Proposed Purchaser have failed to satisfy the “adequate

assurance of future performance” component under Section 365(f)(2). The Debtors and Proposed

Purchaser have not provided an adequate assurance package to the Landlord. The entirety of the

adequate assurance provided is a single statement in the Sale/Assumption Motion that: “The

financial backing behind the Proposed Purchaser cannot credibly be challenged and, in any event,

the Proposed Purchaser currently intends to support the restart of business operations as promptly

as reasonably practical under the circumstances.” Sale/Assumption Motion ¶ 59.

       11.     The    statement     does    not   adequately   demonstrate,    as   required    under

Section 365(b)(3), that: (a) the financial condition and operating performance of the Proposed

Purchaser will be similar to the financial condition of the Debtors at the time the Lease was entered

into; or that (c) the assignment of the Lease will be subject to all provisions thereof, and will not

breach any such provision contained in any other agreement relating to the shopping center.
               Case 20-10475-BLS          Doc 475      Filed 05/15/20   Page 6 of 8




        12.     Nothing in the Proposed Purchaser’s statement provides a feasible business plan

supporting the ability of the Proposed Purchaser to meet the Lease’s rent obligations, a detailed

history of its operating performance, audited reports about the current financial condition of the

Proposed Purchaser, or an examination of the current outlook in the Debtors’ industry. The

Proposed Purchaser has not met its burden to show, as required under Section 365(b)(3), that (i) its

financial condition is similar to that of the Debtor at the time it became Lessee under the Lease, or

(ii) that that it will meet its obligations under the Lease.

        13.     Finally, under Section 365(b)(1)(A), a nonmonetary default arising from a failure

to operate in accordance with a nonresidential property lease can be cured by performance “at and

after the time of assumption in accordance with such lease . . . .” 11 U.S.C. § 365(b)(1)(A)

(emphasis added). Accordingly, the Proposed Purchaser should not be permitted to assume the

Lease unless it can demonstrate that it is acting in compliance with all of the Lease’s nonmonetary

obligations at the time of assumption.

        14.     Based on the above-stated facts, the Debtors and Proposed Purchaser have failed to

meet their burden, and the unsupported statement provided in the Sale/Assumption Motion is

insufficient to satisfy the statutory requirement to provide adequate assurance of future

performance under the Lease.

B.      Cure of Defaults

        15.     In the event that the Debtors and Proposed Purchaser are able to demonstrate

“adequate assurance of future performance,” all defaults under the Lease must be cured as a

condition to assumption and assignment.

        16.     Sections 365(b)(1)(A) and (B) of the Bankruptcy Code require a debtor to “cure”

defaults and “compensate” the non-debtor party to an executory contract as a condition to the
              Case 20-10475-BLS          Doc 475      Filed 05/15/20     Page 7 of 8




debtor’s assumption of an executory contract. Currently, the Debtors list the cure amount due to

the Landlord as $0.00. See Assumption Notice, Ex. A. The past-due obligations owing to the

Landlord under the Lease total no less than $25,228.23. A chart itemizing the amounts owed under

the Lease is attached hereto as Exhibit A. Accordingly, the Landlord objects to the inaccurate

cure amount listed in the Assumption Notice.

       17.     Additionally, the Landlord asserts this objection to preserve its entitlement to

(i) cure amounts related to accrued obligations under the Lease that do not fall due prior to the

effective date of assumption, (ii) cure of all non-monetary defaults as of the effective date of

assumption, and (iii) amend or assert additional cure amounts or other pecuniary losses, including

attorneys’ fees and expenses, that may be due under the Lease.

C.     The Lease Must be Assumed and Assigned in its Entirety

       18.     To the extent that the Debtors and Proposed Purchaser are able to satisfy the other

requirements for assumption and assignment, the Lease must be assumed and assigned in its

entirety under its existing terms and without modification.

       19.     Landlord does not consent to any modifications to the Lease and therefore it must

be assumed and assigned in its entirety and without modification. It is well settled that, where a

debtor-in-possession elects to assume an executory contract under Bankruptcy Code section 365,

it assumes the contract cum onere; that is, a debtor may only assume the entire contract, with all

of the benefits, burdens and obligations attendant thereto. See American Flint Glass Workers v.

Anchor Resolution Corp., 197 F.3d 76, 81 (3d Cir. 1999) (“[A]n assignment of a contract as such

involves a commitment by the assignee to perform all obligations under the contract, as well as to

acquire all rights created by the contract.”); see also N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513,

531-32 (1984) (citing In re Italian Cook Oil Corp., 190 F.2d 994, 996 (3d Cir. 1951)) (“Should
               Case 20-10475-BLS        Doc 475     Filed 05/15/20      Page 8 of 8




the debtor-in-possession elect to assume the executory contract, however, it assumes the contract

cum onere, and the expenses and liabilities incurred may be treated as administrative expenses,

which are afforded the highest priority on the debtor’s estate, 11 U.S.C. § 503(b)(1)(A).”).

                                  RESERVATION OF RIGHTS

       20.     The Landlord reserves its rights with respect to all obligations included in the

Lease, monetary and non-monetary. Further, the Landlord specifically joins in any objections filed

in opposition to the Sale/Assumption Motion to the extent such objections are not inconsistent

with the positions set forth herein.

                                         CONCLUSION
       For all of the foregoing reasons, Landlord requests that this Court enter an order sustaining

this Objection and granting such other, further, and different relief as this Court deems just

and proper.

Dated: May 15, 2020                                  BURR & FORMAN LLP

                                                     /s/ J. Cory Falgowski
                                                     J. Cory Falgowski (DE No. 4546)
                                                     1201 N. Market Street, Suite 1407
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 830-2312
                                                     Email: jfalgowski@burr.com


                                                     Counsel for OCI RE Cool Springs Partners,
                                                     LLC as Landlord
